EXHIBIT 10.50

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment"), dated
as of May 3, 2004, is entered into among CONGRESS FINANCIAL CORPORATION
(WESTERN), a California corporation ("Lender"), and PC MALL, INC., a Delaware
corporation formerly known as IdeaMall, Inc. ("PC Mall"), PC MALL SALES, INC., a
California corporation formerly known as Creative Computers, Inc. ("PC Mall
Sales") ECOST.COM, INC., a Delaware corporation ("ecost"), ELINUX.COM, INC., a
Delaware corporation ("eLinux"), CCIT, INC., a Delaware corporation formerly
known as Creative Computers Integrated Technologies, Inc. ("CCIT"), WF
ACQUISITION SUB, INC., a Delaware corporation ("WF Sub"), COMPUTABILITY LIMITED,
a Delaware corporation ("Computability"), AF SERVICES, INC., a Delaware
corporation ("AF Services"), PC MALL GOV, INC., a Delaware corporation ("PCMG"),
SIFY, INC., a Delaware corporation formerly known as ClubMac, Inc. ("SIFY"),
ONSALE, INC., a Delaware corporation ("Onsale"), AV ACQUISITION, INC., a
Delaware corporation ("AV Acquisition"), MALL ACQUISITION 1, INC., a Delaware
corporation formerly known as PCM.com, Inc. ("Acquisition 1") and MALL
ACQUISITION 2, INC., a Delaware corporation formerly known as PCMall.com, Inc.
("Acquisition 2"), jointly and severally as co-borrowers (each a "Borrower" and
collectively, "Borrowers"). RECITALS

A. Borrowers and Lender have previously entered into that certain Loan and
Security Agreement dated March 7, 2001 as amended (the "Loan Agreement"),
pursuant to which Lender has made certain loans and financial accommodations
available to Borrowers. Terms used herein without definition shall have the
meanings ascribed to them in the Loan Agreement.

B. Pursuant to an initial public offering (the "ecost IPO"), PC Mall may sell
all or a portion of its stock in ecost and/or ecost may issue new stock. Prior
to the ecost IPO, ecost may modify its ownership structure by creating more than
one class of stock, with differing voting rights assigned to each such class. In
addition, immediately prior to the consummation of the ecost IPO, ecost may pay
to PC Mall a dividend, a portion of which may be paid in the form of a
promissory note (the "ecost Note") and the remaining portion of which may be
paid by the forgiveness of the capital contribution due from PC Mall outstanding
as of December 31, 2003. The ecost Note, if issued, may be repaid in whole or in
part from the proceeds of the ecost IPO.

C. After the ecost IPO, PC Mall may subsequently (i) assign or license certain
intellectual property associated with the ecost business to ecost, sublease
certain real property to ecost and/or agree to provide various products and
services to ecost and/or (ii) dividend to its shareholders some or all of its
remaining shares of the common stock of ecost.

D. Borrowers have requested Lender to consent to the transactions described in
Recitals B and C above and any transactions ancillary thereto (collectively, the
"ecost Transactions") and to amend the Loan Agreement, and Lender is willing to
provide such consent and to amend the Loan Agreement, all upon the terms and
conditions set forth below.

AGREEMENT

 NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. ecost Transactions. Lender consents to, and waives any Event of Default
arising from, the ecost Transactions. Concurrently with the IPO and without
further action by any party hereto, Lender's security interests in the property
and common stock of ecost shall be deemed terminated and ecost shall be deemed
released as a Borrower under the Loan Agreement. Lender shall take whatever
steps are reasonably necessary to effectuate such termination and release
including, without limitation, filing of UCC statements removing ecost as a
debtor and returning to PC Mall any shares of stock in ecost which have been
pledged to Lender.

2. ecost Note. PC Mall agrees that it shall deliver or cause to be delivered to
the Lender the original ecost Note, if issued by ecost, duly endorsed by PC Mall
to the order of Lender, and agrees that it shall remit to Lender any payments of
interest or principal made to PC Mall under the ecost Note, and any proceeds
received by PC Mall from the ecost IPO, promptly upon receipt. If requested by
Lender, PC Mall agrees to execute written instructions to ecost to the effect
that the ecost Note has been assigned to the Lender and all payments thereunder
should be made directly to the Lender. Any amounts paid to Lender in connection
with the ecost Note shall be applied to the Revolving Loans.

3. Effectiveness of this Amendment. Lender must have received the following
items, in form and content acceptable to Lender, before this Amendment is
effective. (a) This Amendment fully executed in a sufficient number of
counterparts for distribution to all parties.

(b) Consents duly executed and delivered by LaSalle Business Credit, LLC and
Fleet Capital Business Finance Division as Participants.

(c) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or recorded
and shall be in form and substance satisfactory to Lender.

4. Representations and Warranties. Each Borrower represents and warrants as
follows:

(a) Authority. Such Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Financing Agreements (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by such Borrower of this
Amendment have been duly approved by all necessary corporate action and no other
corporate proceedings are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by such
Borrower. This Amendment and each Financing Agreement (as amended or modified
hereby) is the legal, valid and binding obligation of such Borrower, enforceable
against such Borrower in accordance with its terms, and is in full force and
effect.

(c) Representations and Warranties. The representations and warranties contained
in each Financing Agreement (other than any such representations or warranties
that, by their terms, are specifically made as of a date other than the date
hereof) are correct on and as of the date hereof as though made on and as of the
date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of such Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on such
Borrower.

(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

7. Reference to and Effect on the Financing Agreements.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Loan Agreement, and each reference in the other
Financing Agreements to "the Loan Agreement", "thereof" or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.

(b) Except as specifically provided above, the Loan Agreement and all other
Financing Agreements, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of Borrowers to Lender.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Lender under any of the
Financing Agreements, nor constitute a waiver of any provision of any of the
Financing Agreements.

(d) To the extent that any terms and conditions in any of the Financing
Agreements shall contradict or be in conflict with any terms or conditions of
the Loan Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Loan Agreement as modified or amended hereby.

8. Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement, as amended hereby, and
the other Financing Agreements effective as of the date hereof.

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

LENDER:

BORROWERS:

CONGRESS FINANCIAL
CORPORATION (WESTERN)

PC MALL, INC.

By: /s/ Gary D. Cassianni
Name:  Gary D. Cassianni
Title:    Vice President  

By:    /s/ Frank Khulusi 
Name:     Frank Khulusi
Title:       President

 

PC MALL SALES, INC.

 

By:  /s/ Rory Zaks
Name:  Rory Zaks
Title:   President 

 

ECOST.COM, INC.

 

By: /s/ Gary Guy
Name:  Gary Guy  
Title:  President

 

ELINUX.COM, INC.

 

By:  /s/ Dan DeVries 
Name: Dan DeVries
Title: President 

 

CCIT, INC.

 

By: /s/ Richard Lepow 
Name:  Richard Lepow 
Title:  President  

 

WF ACQUISITION SUB, INC.

 

By: /s/William C. Neary  
Name:  William C. Neary
Title:  President 

 

COMPUTABILITY LIMITED

 

By:   /s/ Peter L. Zuiker 
Name:  Peter L. Zuiker
Title:  President 

 

AF SERVICES, INC.

 

By: /s/ Simon Abuyounes 
Name: Simon Abuyounes
Title: President 

 

PC MALL GOV, INC.

 

By:   /s/ Alan Bechara 
Name:  Alan Bechara
Title:  President 

 

SIFY, INC.

 

By:  /s/ Read Fenner 
Name:  Read Fenner
Title:  President

 

ONSALE, INC.

 

By:  /s/ Sam Khulusi
Name: Sam Khulusi
Title:  President

 

AV ACQUISITION, INC.

 

By:  /s/ Theodore Sanders
Name:  Theodore Sanders 
Title:    Secretary

 

MALL ACQUISITION 1, INC.

 

By:  /s/ Theodore Sanders
Name:  Theodore Sanders 
Title:    Secretary

 

MALL ACQUISITION 2, INC.

 

By:  /s/ Theodore Sanders
Name:  Theodore Sanders 
Title:    Secretary